                     IN THE UNITED STATES DISTRICT COURT
                    FOR THE WESTERN DISTRICT OF WISCONSIN

- - - - - - - - - - - - - - - - - - - - - - - - - - - - - - - - - - - - - - - - - - - - -

DONNA B. RAY,
                                                                    ORDER
                              Appellant,
                                                                    18-cv-821-bbc
               v.

EDUCATION CREDIT
MANAGEMENT CORPORATION,

                              Appellee.

- - - - - - - - - - - - - - - - - - - - - - - - - - - - - - - - - - - - - - - - - - - -

        On October 4, 2018, pro se appellant Donna B. Ray filed a notice of appeal from a

September 20, 2018 order of the bankruptcy court concluding that her student loans were

not dischargeable. Her brief in support of her appeal was due on December 10, 2018, but

she has not yet filed a brief. Appellee Education Credit Management Corporation filed a

motion to dismiss the appeal for lack of prosecution, citing Rule 8003 of the Federal Rules

of Bankruptcy Procedure. Dkt. #4. Under Rule 8003, “[a]n appellant’s failure to take any

step other than the timely filing of a notice of appeal” is ground for the district court “to act

as it considers appropriate, including dismissing the appeal.” Ray’s opposition brief was due

on January 18, 2019, but she has not filed any brief in opposition to the motion to dismiss.

In fact, Ray has not filed anything in this case since filing her notice of appeal in October

2018.

        By failing to file a brief in support of her appeal or a brief in opposition to the motion



                                                1
to dismiss, Ray has abandoned her appeal. Additionally, at this point she has waived any

argument she could have raised in opposition to the motion to dismiss. Alioto v. Town of

Lisbon, 651 F.3d 715, 721 (7th Cir. 2011) (“litigant effectively abandons the litigation by

not responding to . . . motion to dismiss”); G & S Holdings LLC v. Continental Casualty

Co., 697 F.3d 534, 538 (7th Cir. 2012) (plaintiff waives “argument establishing that

dismissal is inappropriate” by failing to make argument); Lekas v. Briley, 405 F.3d 602, 614

(7th Cir. 2005) (same). Therefore, I will grant the motion and will dismiss this appeal for

failure to prosecute it. In re Nora, 417 F. App'x 573, 575 (7th Cir. 2011) (affirming

dismissal of bankruptcy appeal for failure to prosecute).




                                         ORDER

       IT IS ORDERED that appellee Education Credit Management Corporation’s motion

to dismiss for lack of prosecution, dkt. #4, is GRANTED, and this bankruptcy appeal is

DISMISSED. The clerk of court is directed to close this case.

              Entered this 4th day of April, 2019.

                                          BY THE COURT:

                                          /s/
                                          BARBARA B. CRABB
                                          District Judge




                                             2
